DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, it is unclear what constitutes a width received within a channel defined between two parallel ridges of a truck bed floor. Are such widths standardized? Are they vehicle dependent? Do they change over time? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lappage (US 4,150,838).
In re claim 1, Lappage teaches a modular roller device having a top, a bottom, and a height, the modular roller device comprising: a frame constructed of at least one formed rod (fig. 1), the frame comprising: at least one extending section (14); and opposing first and second support arms (15) coupled to the at least one extending section; a first rolling member (left 24) rotatably mounted to the first support arm; and a second rolling member (right 24) rotatably mounted to the second support arm; wherein: the first rolling member is arranged in a generally parallel orientation relative to the second rolling member; and the height of the modular roller device is equal to an outer diameter of the first rolling member (clear from figs. 1-2).
	Lappage differs in that it does not explicitly teach “the first and second rolling members are adapted for carrying an object directly on the rolling members themselves.” The examiner notes that the phrase adapted for carrying an object is broad. It appears Applicant’s claimed invention is “adapted for carrying an object directly on the rolling members” themselves through the use of wider wheels with a flat top. The examiner notes that the use of wider wheels was well known and conventional in the art at the time of invention. For example, attention is directed to Farrelly (US 2006/0186617) which teaches the use of wider weels with a flat top. It would be obvious to one of ordinary skill in the art to modify the apparatus of Lappage with wheels similar to those in Farrelly in order to provide a more stable ride. See, also, US 2019/0382072; US 2005/0040616; US 6,237,960.
In re claim 2, Lappage teaches at least one secondary extending section (second tube 14).
In re claim 3, Lappage teaches the at least one extending section is a longitudinally extending section and is generally perpendicular to at least one of the first and second support arms (fig. 1).
	In re claim 5, Lappage teaches the frame comprises at least two extending sections (fig. 5).
	In re claim 6, Lappage teaches a fastening member (13) coupling the at least two extending sections together.
	In re claim 7, Lappage teaches the fastening member is permanently affixed to the at least two extending sections (“welded in place”; fig. 2, ln 34-45).
	In re claim 8, Lappage teaches the at least two extending sections are positioned in a spaced relation to each other (fig. 1).
	In re claim 9, Lappage teaches the first rolling member and second rolling member each include: an upper portion adapted for being rollingly engaged by an object located above the modular roller device; and a lower portion adapted for rollingly engaging a base surface located below the modular roller device (clear from fig. 2).
In re claim 20, Lappage teaches the uppermost points of the first and second rolling members define the top of the modular roller device; and lowermost points of the first and second rolling members define the bottom of the modular roller device (fig. 2).
In re claim 21, the examiner takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re claim 22, the examiner takes the position it would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the claimed width since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 16-17, 19, and 23-25 are allowed.
Response to Arguments
	Applicant has not advanced any new arguments in its response to the prior office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614